Case 3:18-cv-00724-DJN Document 53 Filed 06/11/19 Page 1 of 2 PagelD# 362

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MANUEL MILIAN, ef al,
Plaintiffs,

Vv.

WORSHAM KREYNUS PROPERTIES, LLC,

Defendant & Third-Party Plaintiff, Civil No. 3:18-cv-724 (DJN)

V.

GEORGE H. CROFT, JR.,
Third-Party Defendant.

Newerar” Sema” eee” eer eee ee” mee “emer” Stoneman” “tame” gee

 

ORDER

This matter comes before the Court by consent of the parties pursuant to 28 U.S.C.
§ 636(c)(1) on Third-Party Defendant George H. Croft, Jr.’s Motion to Dismiss (ECF No. 45),
moving to dismiss Defendant’s Third-Party Complaint (ECF No. 20) for lack of subject matter
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), or, in the alternative, to sever
the Third-Party Complaint pursuant to Rule 12(h)(3). For the reasons set forth in the
accompanying Memorandum Opinion (ECF No. 52), the Court GRANTS Croft’s Motion to
Dismiss (ECF No. 45) and DISMISSES WITHOUT PREJUDICE Count VIII of Plaintiffs’
Amended Complaint (ECF No. 15) and Defendant’s Third-Party Complaint (ECF No. 20).
There being no further claims remaining against him, the Clerk is DIRECTED to terminate Croft

as a party in this matter.
Case 3:18-cv-00724-DJN Document 53 Filed 06/11/19 Page 2 of 2 PagelD# 363

Additionally, because Plaintiff Daniela Ramos has voluntarily dismissed herself from this
case (ECF No, 34), the Court DENIES AS MOOT Ramos’s Motions to Dismiss Defendant’s

Counterclaim (ECF Nos. 16, 24).

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

/s/ A/
XU

David J. Novak
United States Magistrate Judge

It is so ORDERED.

Richmond, Virginia
Date: June 11, 2019
